Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed on 12/18/20, the examiner has hereby withdrawn the rejection of claims 1-6, 8-13, and 15-19 under 35 USC 101.
Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1, 8 and 15. The prior art fails to disclose a computer-implemented method for geographically sensitive payment fraud detection across multiple payment channels, comprising: receiving, at one or more processors, a plurality of transaction records corresponding to transactions of a plurality of transactional entities; matching, via the one or more processors, the plurality of transaction records to corresponding ones of a plurality of sub-channel predictive models based at least in part on geographic region and payment channel for each corresponding transaction, each of the plurality of sub-channel predictive models including -a classification model trained on historical transaction data for a specified combination of geographic region and payment channel, the classification model including at least one artificial intelligence classifier constructed according to one of: a neural network, case based reasoning, a decision tree; a genetic algorithm, fuzzy logic, and rules and constraints. a smart agent associated with each of the plurality of transactional entities, each smart agent having a profile comprising a representation of historical data of the corresponding transactional entity, for each of the transaction records and via the one or more processors; comparing the contents of at least one 
The prior art of record, Macy et al (Macy hereinafter, US PAT: 2010/0191634), relates to methods and computer program products for monitoring financial transactions (see the abstract). Macy is silent on “a computer-implemented method for geographically sensitive payment fraud detection across multiple payment channels, comprising: receiving, at one or more processors, a plurality of transaction records corresponding to transactions of a plurality of transactional entities; matching, via the one or more processors, the plurality of transaction records to corresponding ones of a plurality of sub-channel predictive models based at least in part on geographic region and payment channel for each corresponding transaction, each of the plurality of sub-channel predictive models including -a classification model trained on historical transaction data for a specified combination of geographic region and payment channel, the classification model including at least one artificial intelligence classifier constructed according to one of: a neural network, case based reasoning, a decision tree; a genetic algorithm, fuzzy logic, and rules and constraints. a smart agent associated with each of the plurality of transactional entities, each smart agent having a profile comprising a representation of historical data of the corresponding transactional entity, for each of the transaction records and via the one or more processors; comparing the contents of at least one data field of the transaction record against the profile of the corresponding smart agent to generate a first output, processing the contents of at least one data field of the transaction record via the corresponding classification 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 





/OJO O OYEBISI/Primary Examiner, Art Unit 3697